DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, 21-27 in the reply filed on 07/18/2022 was acknowledged. 
Claims 14-20 had been canceled.   
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-13, 21-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Padmanabhan (2016/0118490) in view of Bean (3769562) .

Regarding claims 1, 6, 21, figure 11 [0030-0066], Padmanabhan discloses:
1. A semiconductor device assembly, comprising: a substrate 28 having a semiconductor device formed therein; a moat portion 139/120 formed in the substrate 28 with a sidewall that is adjacent to the semiconductor device and contiguous with a surface of the substrate 28; a dielectric film 144 covering the sidewall and a first portion of the surface; and a metal contact layer 124 covering a second portion of the surface and at least a portion of the dielectric film 144 covering the first portion of the surface, and providing electrical contact to the semiconductor device, except the dielectric layer being continuously covering the sidewall and bottom of the moat. 

.

    PNG
    media_image1.png
    390
    706
    media_image1.png
    Greyscale


Bean discloses a semiconductor device having a moat 14 and a dielectric layer 16 continuously formed on the bottom and sidewalls of the moat 14. (figures 41-6, cols 6-8).


    PNG
    media_image2.png
    621
    546
    media_image2.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Padmanabhan to teachings of the dielectric layer being continuously covering the sidewall and bottom of the moat as taught by Bean, because it is desirous in the art to achieve the predictable result of minimizing breakage of the electrical conductor path.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
As to claim 2, figure 11 [0030-0066], the combined teaching of Padmanabhan and Bean discloses: 
2. The semiconductor device assembly of claim 1, wherein the semiconductor device is a rectifier.  

As to claim 3, figure 11 [0030-0066], the combined teaching of Padmanabhan and Bean discloses:
3. The semiconductor device assembly of claim 1, wherein the dielectric film 144 includes an oxide layer [0043].  

As to claim 4, figure 11 [0030-0066], the combined teaching of Padmanabhan and Bean discloses:
4. The semiconductor device assembly of claim 1, wherein the dielectric film 144 includes a nitride layer [0043].  

As to claim 5, figure 11 [0030-0066], the combined teaching of Padmanabhan and Bean discloses:
5. The semiconductor device assembly of claim 1, wherein the dielectric film 144 includes an oxide layer [0043] adjacent to the sidewall of the moat portion 139/120 and to the first portion, and a nitride layer [0043] formed on the oxide layer [0043].  


    PNG
    media_image3.png
    308
    488
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    390
    706
    media_image1.png
    Greyscale


As to claim 7, figure 11 [0030-0066], the combined teaching of Padmanabhan and Bean discloses:
7. The semiconductor wafer assembly of claim 6, comprising: a metal contact layer 124 covering a remaining portion of the surface of the substrate 28 and at least a portion of the dielectric film 144 covering the portion of the surface of the substrate 28, and providing electrical contact to at least one of the plurality of semiconductor devices.  

As to claim 8, figure 11 [0030-0066], the combined teaching of Padmanabhan and Bean discloses:
8. The semiconductor wafer assembly of claim 6, wherein the moat bottom is substantially planar and provides a saw street for cutting the substrate 28 to divide the plurality of semiconductor devices into the individual semiconductor devices.  

As to claim 9, figure 11 [0030-0066], the combined teaching of Padmanabhan and Bean discloses:
9. The semiconductor wafer assembly of claim 6, wherein the moat bottom has a width within the range of less than 100 microns.  

As to claim 10, figure 11 [0030-0066], the combined teaching of Padmanabhan and Bean discloses:
10. The semiconductor wafer assembly of claim 6, wherein the dielectric film 144 includes an oxide layer [0043].  

As to claim 11, figure 11 [0030-0066], the combined teaching of Padmanabhan and Bean discloses:

11. The semiconductor wafer assembly of claim 6, wherein the dielectric film 144 includes a nitride layer [0043].  

As to claim 12, figure 11 [0030-0066], the combined teaching of Padmanabhan and Bean discloses:
12. The semiconductor wafer assembly of claim 6, wherein the dielectric film 144 includes an oxide layer adjacent to the sidewall of the moat portion 120 and to the first portion, and a nitride layer formed on the oxide layer [0043].  

As to claim 13, figure 11 [0030-0066], the combined teaching of Padmanabhan and Bean discloses:
13. The semiconductor wafer assembly of claim 6, wherein the semiconductor device is capable to use as an ultrafast rectifier.  


    PNG
    media_image3.png
    308
    488
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    390
    706
    media_image1.png
    Greyscale

As to claim 22, figure 11 [0030-0066], the combined teaching of Padmanabhan and Bean discloses:
22. The semiconductor wafer assembly of claim 21, wherein the dielectric film 144 covers at least a portion of a surface of the substrate 28 on a top perimeter of the moat.
As to claim 23, figure 11 [0030-0066], the combined teaching of Padmanabhan and Bean discloses:
23. The semiconductor wafer assembly of claim 22, comprising:  a metal contact layer 124 covering a remaining portion of the surface of the substrate 28 and at least a portion of the dielectric film 144 covering the portion of the surface of the substrate 28, and providing electrical contact to at least one of the plurality of semiconductor devices.
As to claim 24, figure 11 [0030-0066], the combined teaching of Padmanabhan and Bean discloses:
24. (New) The semiconductor wafer assembly of claim 21, wherein the moat bottom is substantially planar and capably provides a saw street for cutting the substrate 28 to divide the plurality of semiconductor devices into the individual semiconductor devices.
As to claim 25, figure 11 [0030-0066], the combined teaching of Padmanabhan and Bean discloses:
25. The semiconductor wafer assembly of claim 21, wherein the moat bottom has a width within the range of less than 100 microns.
As to claim 26, figure 11 [0030-0066], the combined teaching of Padmanabhan and Bean discloses:
26. The semiconductor wafer assembly of claim 6, wherein the dielectric film 144 includes an oxide layer [0043].
As to claim 27, figure 11 [0030-0066], the combined teaching of Padmanabhan and Bean discloses:
27. The semiconductor wafer assembly of claim 6, wherein the dielectric film 144 includes a nitride layer [0043].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chow (2005/0012183) discloses a device with moats.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot in view of the new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813